FILED
MEMORANDUM DECISION
                                                           Apr 28 2016, 7:44 am

Pursuant to Ind. Appellate Rule 65(D),                         CLERK
                                                           Indiana Supreme Court
this Memorandum Decision shall not be                         Court of Appeals
                                                                and Tax Court
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANTS                                  ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                     Gregory F. Zoeller
Brooklyn , Indiana                                        Attorney General of Indiana

Mark Small                                                Robert J. Henke
Indianapolis, Indiana                                     Deputy Attorney General

                                                          Abigail R. Recker
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

W.W. and A.V.,                                            April 28, 2016
Appellants-Defendants,                                    Court of Appeals Case No.
                                                          52A02-1510-JC-1778
        v.                                                Appeal from the Miami Circuit
                                                          Court
Indiana Department of Child                               The Honorable Timothy P. Spahr,
Services,                                                 Judge
Appellee-Plaintiff.                                       Trial Court Cause No.
                                                          52C01-1502-JC-5



Altice, Judge.


                                          Case Summary

Court of Appeals of Indiana | Memorandum Decision 52A02-1510-JC-1778 | April 28, 2016   Page 1 of 5
[1]   W.W. (Mother) and A.V. (Father) (collectively, Parents) appeal the trial court’s

      determination that their daughter, S.V. (Child), is a Child in Need of Services

      (CHINS). Parents argue that the evidence was insufficient to support the

      CHINS adjudication.


[2]   We affirm.


                                        Facts & Procedural History


[3]   During the early morning hours of February 13, 2015, police executed a search

      warrant at Parents’ home and discovered evidence of a recently active

      methamphetamine lab in the basement. Five people were present in the home,

      including Mother, Father, and Child. Upon entering the home, officers

      encountered thick smoke and chemical fumes so strong that the house had to be

      evacuated. As a result of their exposure to the fumes, Child and three of the

      responding officers had to be treated at a local hospital. Hair follicle testing

      indicated that Mother, Father, and Child had all ingested methamphetamine.


[4]   As a result of these events, the Department of Child Services (DCS) removed

      Child from Parents’ care and filed a CHINS petition. Following a fact-finding

      hearing, the trial court entered its order adjudicating Child a CHINS. The trial

      court entered its dispositional decree on October 6, 2015, and Parents now

      appeal.


                                           Discussion & Decision




      Court of Appeals of Indiana | Memorandum Decision 52A02-1510-JC-1778 | April 28, 2016   Page 2 of 5
[5]   Where, as here, a juvenile court enters findings of fact and conclusions of law in

      support of its CHINS determination, we apply a two-tiered standard of review.

      Parmeter v. Cass Cnty. Dep’t of Child Servs., 878 N.E.2d 444, 450 (Ind. Ct. App.

      2007). First, we consider whether the evidence supports the findings, and

      second, whether the findings support the judgment. Id. We will not set aside

      the findings or judgment unless they are clearly erroneous. Id. Findings are

      clearly erroneous when the record contains no facts to support them either

      directly or by inference, and a judgment is clearly erroneous if it relies on an

      incorrect legal standard. Id. While we defer to the juvenile court’s findings of

      fact, we do not do so as to its conclusions of law. Id. Additionally, we will not

      reweigh the evidence; rather, we consider the evidence favorable to the

      judgment and draw all reasonable inferences in favor of the judgment. Id.


[6]   “Because a CHINS proceeding is a civil action, the State must prove by a

      preponderance of the evidence that a child is a CHINS as defined by the

      juvenile code.” In re N.E., 919 N.E.2d 102, 105 (Ind. 2010). In reviewing the

      sufficiency of the evidence supporting a CHINS determination, we consider

      only the evidence most favorable to the judgment and the reasonable inferences

      flowing therefrom.1 In re J.L., 919 N.E.2d 561, 563 (Ind. Ct. App. 2009).




      1
        Father briefly argues that our standard of review is de novo, apparently contending that the issue presented is
      one of personal jurisdiction. This argument is waived, both because Father did not raise it below and
      because he does not develop his argument or cite authority supporting it. See Ind. Appellate Rule 46(A)(8)(a)
      (requiring each contention be supported by cogent reasoning and citations); A.D.S. v. Ind. Dep’t of Child Servs.,
      987 N.E.2d 1150, 1156 n.4 (Ind. Ct. App. 2013) (failure to support arguments with cogent reasoning results
      in waiver on appeal), trans. denied; Vance v. State, 949 N.E.2d 1269, 1271 (Ind. Ct. App. 2011) (noting that
      failure to make a timely objection results in waiver of arguments based on a lack of personal jurisdiction).

      Court of Appeals of Indiana | Memorandum Decision 52A02-1510-JC-1778 | April 28, 2016                Page 3 of 5
[7]   To support a CHINS adjudication, DCS must prove three elements by a

      preponderance of the evidence: (1) that the child is under eighteen years of age,

      (2) one of eleven different statutory circumstances exist that would make the

      child a CHINS, and (3) that the child needs care, treatment, or rehabilitation

      that he or she is not receiving and is unlikely to be provided or accepted without

      the coercive intervention of the court. In re K.D., 962 N.E.2d 1249, 1253 (Ind.

      2012). Neither Mother nor Father challenge the trial court’s findings with

      respect to the second and third elements. The sole issue presented on appeal is

      whether DCS established that Child was under eighteen years of age. Although

      Mother and Father have filed separate briefs, their arguments are essentially the

      same. They note that the trial court found that Child was twelve years old, but

      contend that no testimony or exhibits were presented at the fact-finding hearing

      to establish Child’s age or date of birth.


[8]   We note that the Chronological Case Summary (CCS) lists Child’s date of birth

      as December 27, 2002. Additionally, the CASA filed a letter Child had written

      to the trial court. The attached cover sheet lists Child’s date of birth as

      December 27, 2002, and in the letter, Child states that she is twelve years old.2




      Waiver notwithstanding, there is no question that the trial court had both subject matter and personal
      jurisdiction over this case. See K.S. v. State, 849 N.E.2d 538, 540 (Ind. 2006) (explaining that “[s]ubject
      matter jurisdiction is the power to hear and determine cases of the general class to which any particular
      proceeding belongs” and personal jurisdiction requires that the parties be appropriately served).
      2
        In her reply brief (in which she has cited no authority whatsoever), Mother argues that it was improper for
      the trial court to consider these documents because they “were never offered as exhibits or otherwise entered
      into evidence.” Mother’s Reply Brief at 5. In response to the State’s contention that the trial court presumably
      took judicial notice of its own files, see Ind. Evidence Rule 201 (providing, in relevant part, that a court may
      sua sponte take judicial notice of the records of a court of this state), Mother makes the conclusory assertion

      Court of Appeals of Indiana | Memorandum Decision 52A02-1510-JC-1778 | April 28, 2016                 Page 4 of 5
       Moreover, multiple witnesses at the fact-finding hearing referred to Child as a

       “child” or “juvenile.” Even Mother and Father referred to Child as “child” and

       “minor child[]” in various motions. Mother’s Appendix at 38, 59, 60. Finally,

       because Child was present in the courtroom, the trial court was able to

       conclude based on its own observations that Child was under eighteen years

       old. Based on the foregoing, we conclude that the trial court’s finding that

       Child was under eighteen years of age was supported by the evidence.


[9]    Judgment affirmed.


[10]   Bailey, J. and Bradford, J., concur.




       that “it did not.” Mother’s Reply Brief at 5. Mother’s argument in this regard is undeveloped and
       unpersuasive. We note further that Mother did not raise any objection below to the CASA’s filing or the trial
       court’s consideration thereof.

       Court of Appeals of Indiana | Memorandum Decision 52A02-1510-JC-1778 | April 28, 2016             Page 5 of 5